Citation Nr: 1434420	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-45 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a neck/cervical spine disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1981 to February 1982.  
These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was scheduled in October 2010; however, the Veteran failed to appear.  No additional action in this regard is required.  38 C.F.R. § 20.704(d) (2014).

This matter was previously before the Board and was remanded in April 2013.  The record reflects that the development ordered in the April 2013 Board Remand has been completed.  The requested VA treatment records and VA examination report are of record.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A neck/cervical spine disability was not manifested in service or in the first post-service year, and is in no way related to service or any event of service.


CONCLUSION OF LAW

Service connection for neck/cervical spine disability is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An October 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The RO arranged for a VA examination in May 2013 to address the neck/cervical spine claim.  The examination is adequate for rating purposes, as it reflects that the examiner had familiarity with all factual data, includes all necessary findings, and includes an explanation of rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be presumptively service connected if manifested to a compensable degree in the first post-service year.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, to include the evidence in his electronic claims file, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On his October 2009 application for VA benefits, the Veteran alleges that he injured his neck in military service on December 14, 1981 and received treatment for the neck injury on December 15, 1981.  The Veteran's service treatment records for his period of active military service show complaints of collarbone pain, but are silent for any complaints of or treatment for a neck or cervical spine injury or disability.  A 1985 report of medical history reflects that the Veteran endorsed a history of "swollen or painful joints" and "painful or trick shoulder/elbow."  The 1985 medical examiner noted that the Veteran had recurrent right shoulder dislocation in the past.  However, the same report reflects that the Veteran failed to report a history of a neck injury and denied any history of arthritis or "bone, joint, or other deformity."  On clinical examination, the Veteran's neck/cervical spine was found to be within normal limits.  

September 2009 VA treatment records show that the Veteran reported neck and shoulder pain for "several years" but denied any trauma.  X-ray images confirmed mild degenerative changes of the lower cervical spine.  October 2009 VA records show the Veteran reported an in-service injury to his neck as a "fall on ice."  He reported intermittent neck pain over the years and also reported a motor vehicle accident (MVA) in the 1990s resulting in a partial gastrectomy and splenectomy.  

There is also a May 2013 VA examination report of record which addresses the likelihood of a relationship between the Veteran's current cervical spine disability and his military service.  In providing an opinion on the etiology of the Veteran's current neck/cervical spine disability, the examiner reviewed the Veteran's STRs and VA treatment records.  He opined that the Veteran's cervical spine disability is less likely than not related to his military service.  He explained that there are alternate explanations for the Veteran's current neck condition that better explain the Veteran's current condition.  
The examiner noted that the Veteran has significant post-service occupational employment history as a cement finisher, construction worker, and landscaping employee and that these types of employment are physically strenuous, requiring heavy lifting, and that this contributed to increased biomechanical stresses on the cervical spine leading to wear and tear and degenerative changes beyond what might be expected for routine aging.  He also noted that the Veteran has reported a post-service MVA in the 1990s from which there are no available records to determine the totality of the Veteran's injuries related to that incident.  The examiner added, however, that the Veteran has reported that he underwent partial splenectomy and gastrectomy from the MVA, and that it is reasonable in the examiner's view to assume there were musculoskeletal injuries as well, though the exact nature of these injuries is unknown at this time.  

The examiner noted that the Veteran's service records are silent for any complaints of a neck problem; that the documented history of collarbone and shoulder pain does not pertain to the Veteran's reported neck pathology; and, that there is no indication or logical mechanism by which these complaints are related to the Veteran's current neck condition.  The examiner also noted that the Veteran did not report to the examiner that his neck injury was due to a fall on the ice as he had reported to others in the past.  The examiner observed that the Veteran was vague in reporting the history of his neck complaints in that few details related to the onset of neck problems as well as progression and chronicity were provided. 

It is not in dispute that the Veteran has a current neck/cervical spine disability.  This is clearly documented in current medical records.  What must be determined by competent evidence is whether such disability is related to an in-service event, injury or disease.  As noted, there was no competent evidence of degenerative joint disease until many years following service.  Consequently, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112 do not apply in the instant case. 

The Board next turns to the issue of an in-service event, injury or disease to substantiate the Veteran's service connection claim.  The Board has considered the Veteran's and his representative's statements regarding an in-service neck/cervical spine injury.  In this regard, the Board acknowledges that the Veteran is competent to observe whether or not he injured his neck/cervical spine in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, while his report of an in-service neck/cervical spine injury is not corroborated by his service treatment records, such a lack of contemporaneous clinical data does not automatically render his account inherently incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nevertheless, the Board finds the Veteran's assertions are not credible because they are internally inconsistent and inconsistent with other evidence of record.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, there are no complaints related to the Veteran's neck/cervical spine in his service treatment records.  Although the Veteran reported other injuries to his shoulder/collarbone in a 1985 medical history (approximately three years after service), the Veteran was completely silent as to a history of a neck injury and in fact denied bone or joint problems or any arthritis.  Moreover, clinical evaluation of the Veteran's neck/cervical spine failed to reveal any abnormality.

In September 2009, in the course of seeking medical treatment, the Veteran indicated his neck pain had only lasted "several years" and denied any trauma to the neck, but one month later, on his VA application for benefits, the Veteran claimed a neck injury occurred in December of 1981 (almost 30 years prior) and reported to VA medical care providers that he fell on ice in service and injured his neck.  Nevertheless, when the Veteran underwent a VA examination in 2013, he failed to mention any fall on the ice in service as the cause of his current neck disability.  Finally, the May 2013 VA examiner also noted the Veteran's vagueness when reporting the circumstances of incurrence of his neck injury and the examiner specifically noted that the Veteran did not report any fall on the ice in service in spite of having reported this history in previous examinations.  The examiner also stated that the Veteran's in-service complaints of shoulder and collarbone pain and injury were not related to the Veteran's current cervical spine disability.  

Due to the Veteran's inconsistent reporting, the Board finds the Veteran's account of an in-service neck injury to not be credible.  The Board finds it particularly persuasive that a mere three years after discharge from service, the Veteran reported a history of other orthopedic complaints (collarbone, shoulder) at a 1985 medical examination, but failed to mention any neck injury in service and expressly denied bone or joint deformity or arthritis.  Also, the Veteran's neck and spine were clinically evaluated at this time and no abnormality was noted.  The Board finds this evidence contradicts the Veteran's later allegations of having residuals of neck pain from a 1981 in-service neck/cervical spine injury.  Moreover, the Board also finds it particularly persuasive that in September 2009, the Veteran initially denied any history of trauma to the neck and gave a history of neck pain for only a few years, but then one month later, contemporaneous with the filing of his VA benefits claim, the Veteran indicates he injured his neck in service in 1981 and has had neck pain ever since that time.  For these reasons, the Board finds the Veteran's competent allegations of an in-service neck injury to not be credible.  Consequently, the Board finds that there is no competent and credible evidence of an in-service injury or disease of the neck/cervical spine.  Without this element, the Veteran's service connection claim must fail.  Thus, while the Board has carefully considered the benefit of the doubt rule, that rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2013).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a neck/cervical spine disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


